Citation Nr: 0935473	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-10 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder, to include schizophrenia, and if so, 
whether the claim should be granted.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1971. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which, in pertinent part found that 
new and material evidence had not been submitted to reopen a 
claim of service connection for schizophrenic reaction, 
chronic, undifferentiated.  

The Veteran provided testimony before the undersigned at the 
RO in May 2009.  

In June 2009 the Veteran submitted a waiver of local 
jurisdiction in regard to evidence he submitted directly to 
the Board following the last adjudication of the claim by the 
RO.  The Board has accepted this additional evidence for 
inclusion into the record on appeal.  See 38 C.F.R. § 20.800 
(2008).

The issue of service connection for a psychiatric disorder, 
to include schizophrenia, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for a psychiatric 
condition was denied by the Board in a March 1999 decision.

2.  Evidence received since the March 1999 Board decision is 
not cumulative or redundant of the evidence previously of 
record and is sufficient to raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The March 1999 Board decision that denied entitlement to 
service connection for a psychiatric disorder is final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 
(2008).

2.  New and material evidence has been received to reopen a 
claim for service connection for a psychiatric disorder, to 
include schizophrenia.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating the aspects of the claim decided 
here.

Analysis

In a March 1999 decision, the Board denied entitlement to 
service connection for a psychiatric disorder.  When a claim 
is disallowed by the Board, it may not thereafter be reopened 
and allowed, and no claim based upon the same factual basis 
shall be considered.  When a claimant requests that a claim 
be reopened after an appellate decision and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, 
whether it provides a new factual basis for allowing the 
claim.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1105.  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

The Veteran initially filed a claim for service connection 
for a nervous disability in November 1974.  The Veteran was 
informed that service medical records were negative for 
evidence of treatment, signs, or symptoms of a psychiatric 
disorder and he was asked to submit additional evidence of 
post-service treatment.  No evidence was considered and the 
RO considered the claim abandoned.

In February 1996, the RO denied the Veteran's claim for 
service connection for a psychiatric disorder because there 
was no evidence his psychiatric disability was incurred in or 
aggravated by service nor was there evidence that the 
disorder manifested within one year after discharge.  

The March 1999 Board decision denied the Veteran's claim for 
the same reasons.  

At the time of the March 1999 Board decision, the evidence of 
record included service medical records, which were negative 
for any complaints, symptoms, or diagnoses of a psychiatric 
disorder, and private, VA medical center (VAMC), and hospital 
treatment records, which showed a long history of treatment 
for a psychiatric condition, but were negative for any 
opinion or evidence of in-service incurrence or aggravation.  
The treatment records contained diagnoses of paranoid 
schizophrenia, manic depressive illness, hysteric personality 
and anxiety.

Since the March 1999 Board decision, the Veteran has 
submitted VAMC treatment records showing continued 
psychiatric treatment described as undifferentiated 
schizophrenia.  These records are not material as they do not 
contain any evidence or opinion as to whether the Veteran's 
current psychiatric condition was incurred in or aggravated 
by service.  

However, in May 2009, the Veteran stated during a hearing 
before the Board that he was hospitalized and received 
treatment for his psychiatric condition at the VA hospital in 
Providence, Rhode Island.  The Veteran stated that he was 
admitted in 1971 or 1972 and also provided the treating 
physician's name, which was interpreted by the stenographer 
as "Dr. Hiley".  

The Veteran's testimony regarding additional treatment and 
hospitalization for his claimed disability is evidence which 
has not been previously submitted in connection with this 
claim and raises the possibility that the Veteran's 
psychiatric condition manifested within one year after 
service.  

Therefore, this evidence is new and material and raises a 
reasonable possibility of substantiating the claim.  
Therefore, reopening the claim is warranted.


ORDER

New and material evidence has been received; the claim for 
entitlement to service connection for a psychiatric disorder 
is reopened.


REMAND

As discussed above, the Veteran provided testimony in May 
2009 to the Board where he stated that he was hospitalized at 
the VA hospital in Providence, Rhode Island, in 1971 or 1972 
and that he was treated by a doctor, whose name was recorded 
as Dr. Hiley.  These records are pertinent as they may 
contain evidence relating to the etiology of the Veteran's 
current psychiatric condition and may show that his condition 
manifested within one year of service.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

In addition, under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability; the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  

The record shows that the Veteran has a current psychiatric 
condition for which began receiving treatment within 5 years 
after service.  The Veteran has consistently stated 
throughout the history of this claim beginning in 1974 that 
he incurred a psychiatric condition in and as a result of 
service.  

In addition, a VA psychiatrist opined in June 2009, after 
reviewing available records that the Veteran's psychiatric 
disability appeared to have started during or soon after 
service and elaborated that the natural progression of the 
disease was such that it could be present for years before 
requiring treatment.  It is unclear from this opinion whether 
it is at least as likely as not that the psychosis was 
present in service or in the alternative, whether the 
psychosis was believed to have been present to a compensable 
degree within one year of service, thus permitting 
presumptive service connection.  38 U.S.C.A. § 1112(a) (West 
2002); 38 C.F.R. § 3.307, 3.309 (2008).  Hence, an 
examination is needed to obtain a clearer opinion.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should take the 
necessary steps to obtain all records of 
the Veteran's treatment at the Providence 
VAMC in 1971 and 1972.  If additional 
information is needed to complete this 
request, the Veteran should be so advised 
of the specific information needed as well 
as any necessary medical releases.

If no such records can be found, or if 
they have been destroyed, specific, 
written confirmation of that fact must be 
provided.

2.  The Veteran should be scheduled for a 
VA examination to determine whether any 
current psychiatric disorder was incurred 
or aggravated in service or whether a 
psychosis was present to compensable 
degree within one year of service.  The 
examiner should review the claims folder 
and note such review in the examination 
report or in an addendum.

The examiner should provide an opinion as 
to whether there is at least a 50 percent 
probability (at least as likely as not) 
that any currently diagnosed psychiatric 
condition, to include schizophrenia, had 
its onset in active service; is otherwise 
the result of disease or injury in 
service; or was aggravated (underwent an 
increase in underlying disability) in 
service.  The examiner should also provide 
an opinion as to whether it is at least as 
likely as not the a psychosis, such as 
schizophrenia, was present within one year 
of service and whether it was at least 
mildly disabling.

The rationale for all opinions should be 
provided.  The examiner is advised that 
the Veteran is competent to report his 
history and symptoms and that his reports 
must be considered in formulating the 
requested opinion.

3.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case before the claims 
file is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


